Title: To James Madison from William Willis, 6 August 1803 (Abstract)
From: Willis, William
To: Madison, James


6 August 1803, Barcelona. Has just learned “that an English master of a Vessell here has a Set of American Papers.” Will try to acquire them and find out where the captain got them if the report is true. Suspects “the English Vice-Consul who is a Catalan, may have furnish’d” them, or “he may have got them from Mills, as he is very intimate with him.” Will apply to the authorities “on monday … to Have the English Captain Examined.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 1 p.; unsigned; marked “Duplicate.”



   
   A full transcription of this document has been added to the digital edition.

